Case 1:18-cv-00681-RJL Document 167-1 Filed 03/18/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH, Case No. 1:18-cv-00681 (RJL)

Honorable Richard J. Leon
Plaintiff,

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

Defendants.

DECLARATION OF EDWARD BUTOWSKY

 

I, Edward Butowsky, Defendant in the above-captioned action, declare under penalty of

perjury that the following is true and correct:

1. For much of the last two months until my return home from the hospital on March
4, 2020, I have been in extreme pain and/or under the influence of pain medication that has
affected my ability to concentrate on legal documents and strategic matters outside my core
competence as a financial manager.

Zs During moments of lucidity and relief from pain, I have prioritized trying to
reassure my clients and protect my business. It was in this context that I produced a short audio
from my hospital bed for my clients. Because ] have 30 years of experience as a money
manager, it is much easier for me to analyze financial data than it is for me to grasp the
implications of legal documents and legal strategy.

3. Until the weekend of March 14, 2020, I did not have a block of pain and

medication-free time sufficient to enable me to review the 4,000 pages of documents my counsel

 
Case 1:18-cv-00681-RJL Document 167-1 Filed 03/18/20 Page 2 of 3

had been asking me to review for some time. These documents had been collected and preserved
after I retained a professional discovery expert in response to Plaintiff's position that the
production managed by my previous counsel had been inadequate.

4. Over last weekend, I devoted myself 100% to this task and was able to approve a
production that was delivered to Plaintiff during the day on Monday. Separately, my counsel
indicated that he was completing a privilege review that I understand was very laborious.

Bi I have also not been able to focus on the strategic direction of the case until
recently. Jt was also not until very recently that J felt mentally confident enough to give my
lawyer the necessary strategic direction for final decisions.

6. While Ellen Ratner is an important witness, I am aware of many other individuals
who can corroborate what Ms. Ratner told me, since she made the same or similar statements to
others. These include Margaret Kunstler, the spouse of civil rights lawyer William Kunstler and
Julian Assange’s lawyer Michael Ratner; Adam Housely, a reporter at Fox News; and William
Shine, a senior executive at Fox News. In addition, there are other individuals with relevant
testimony, including Susan MacFayden, the wife of deceased journalist, Gavin MacFayden,
reputed to be the intermediary used by Seth Rich to transmit emails to Wikileaks, and Julian
Assange’s mother, among many others. I was not able to weigh the advantages and
disadvantages of different legal strategies and the limitations on my ability to take depositions
until very recently.

3. Plaintiff Aaron Rich’s accusations against me have caused me and my business
severe financial harm and have resulted in death threats to me and my children. I should have a
fair opportunity to prepare my defense.

Dated: March 17, 2020
Plano, Texas

 
Case 1:18-cv-00681-RJL Document 167-1 Filed 03/18/20 Page 3 of 3

Ls

EDWARD BUTOWSKY

 
